Case 19-32825 Document 66 Filed in TXSB on 06/08/20 Page 1 of 25

TARGET DEBTOR HL BUILDERS, LLC;
AND FUQUA & ASSOCIATES, P.C., ATTORNEY FOR TARGET DEBTOR’S
WITNESS AND EXHIBIT LIST

 

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

 

Case No:19-32825 (Chapter 11 Involuntary)

Debtor

Name of Debtor: HL Builders, LLC, Target

 

 

 

Witnesses:

 

Richard L. Fuqua

Judge: Eduardo V. Rodriguez

 

Any witness designated by any other party

Hearing Date: June 10, 2020

 

Hearing Time: 10:00 a.m.

 

as Attorney for Target Debtor

Party’s Name: HL Builders, LLC fik/a CD
Homes, LLC; and Fuqua & Associates, P.C.

 

Attorney’s Name: Richard L. Fuqua

 

Attorney’s Phone: (713) 960-0277

 

Nature of Proceeding:

Application for Attorney’s Fees And Costs
Upon Dismissal of Involuntary Petition
Pursuant to 11 U.S.C. § 303 (C1) [Doc. No.

 

 

 

 

 

 

56]
EXHIBITS
Ex. Description Offered | Objection | Admitted/ | Disposition
# Not
Admitted

 

1 | Application For Attorney’s Fees And
Costs Upon Dismissal of Involuntary
Petition Pursuant to 11 U.S.C. §
303(i)(1) [Doc. No. 56]

 

2 | Curriculum Vitae of Richard Lee
Fuqua,

 

 

 

 

 

 

 

 

 

 

 

 

HLB-001

 
Case 19-32825 Document 66 Filed in TXSB on 06/08/20 Page 2 of 25

BY:

FUQUA & ASSOCIATES, P.C,

/s/ Richard L. Fuqua

Richard L. Fuqua

State Bar No. 075522300
8558 Katy Freeway, Suite 119
Houston, TX 77024

(713) 960-0277 Telephone
(713) 960-1064 Facsimile
RLFuqua@FuquaLegal.com

COUNSEL FOR HL BUILDERS, LLC
f/k/a CD HOMES, LLC; and
FUQUA & ASSOCIATES, P.C.

CERTIFICATE OF SERVICE

I hereby certify that at true and correct copy of the foregoing was served on the parties

Charles M. Rubio
Diamond McCarthy, LLP
909 Fannin, 37" Floor
Houston, TX 77010

listed below in the manner specified on the 8" day of June, 2020.

Via email: crubio(@diamondmecarthy.cont

/s/ Richard L. Fuqua
Richard L. Fuqua

HLB-002
 

EASE 1PBABS CREGHTRRDESS FiALEM ISR AR PRIRY2 baGadapag 25

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HOUSTON DIVISION

In Re: §

§
FOL BUILDERS, LLC f/k/a § Case No, 19-32825

8
Alleged Debtor § (Involuntary Chapter 11)

Fee Application Summary
Name of Applicant: FUQUA & ASSOCIATES, PC
Applicant’s Role in Case: Target Debtor’s Counsel
Indicate whether this is an interim or final N/A
application:
Date Order of Employment Signed: N/A
Beginning of Period End of Period

Time period covered by this application: 5/20/2019 10/14/2019
Time period(s) covered by any prior applications: N/A N/A
Total amounts awarded in all prior applications: N/A
Amount of retainer received in this case: N/A

 

 

 

 

 

Total fees applied for in this application and in all prior applications (including any
retainer amounts to be applied):

$97,333.50

 

 

Total professional fees requested in this application:

$96,307.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total professional hours covered by this application: 227.40
Average hourly rate for professionals: $425.00
Total paraprofessional fees requested. in this application $1,026.00
Total actual paraprofessional hours covered by this application: 10,80
Average hourly rate for paraprofessionals: $95.00
Reimbursable expenses sought in this application: $2,809.35
Application Cost $2,000.00 |
Total to be paid to Priority Unsecured Creditors: N/A_|
Anticipated % Dividend to Priority Unsecured Creditors NIA
Total to be paid to General Unsecured Creditors N/A_
Anticipated % Dividend to General Unsecured Creditors N/A
Date of Confirmation Hearing | N/A

| Indicate whether the plan has been confirmed N/A

 

 

 

 

LL

 

 

 

Target Debtor Fee Application

HLB-003
 

EASE 2332825 DRAGTHAH SO OF ILE PXBERSh WB AG/08/2P.ageageriat 25

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

WOUSTON DIVISION
IN RE: §
§
HL BULLDERS, LLC fila § CASE NO, 19-32825
CD HOMES, LLC, §
§ (Involuntary Chapter 11)
ALLEGED DEBTOR §

APPLICATION FOR ATTORNEY’S FEES AND COSTS
UPON DISMISSAL OF INVOLUNTARY PETITION
PURSUANT TO 11 U.S.C. § 303(i)(1)

TO THE HONORABLE EDUARDO VY. RODRIGUEZ,
UNITED STATES BANKRUPTCY JUDGE:

Come now, HL Builders, LLC fil/a CD Homes, LLC, the Target Debtor herein (the “Target
Debtor”) and Fuqua & Associates, P.C, as attorney for Target Debtor and file this Application for
Attorney’s Fees and Costs Upon Dismissal of Involuntary Petition pursuant to 11 U.S.C. § 303@),
and in support thereof, would respectfully show this Court as follows:

lL. On May 20, 2019 (the “Pefition Date”), HouTex Builders, LLC (“HouTex”), 2203
Looscan Lane, LLC (“Looscan Lane”), and 415 Shadywood, LLC (“Shadywood”), (collectively,
“Petitioning Creditors”) filed an involuntary petition against the Target Debtor. The involuntary
petition was subsequently amended on July 11, 2019 and was the live pleading before the Court at
the time of trial (the “Amended Involuntary Petition”) commencing on July 16, 2019 and
concluding on August 21, 2019,

2, For the reasons stated in the Court's Memorandum Opinion on February 18, 2020
[Dkt, 52] (the “Memorandum Opinion”), Petitioning Creditors did not have standing to file the

Amended Involuntary Petition,

HLB-004
CASE 142338355 DRATHAH BO SFIELER FXBESSH UB A9/O8/2Pageage biel 25

3, Because there was neither consent of the parties nor any waiver by Target Debtor,
Target Debtor and its attorneys file this application for payment of its reasonable and necessary
attorney’s fees and costs to Fuqua & Associates, P.C. pursuant to § 303()(1).

4, The Amended Involuntary Petition was dismissed on February 18, 2020 /Dkt. 53]
and this Application is timely filed within thirty (30) days thereafter.

Compensation Requested

5. This Application covers the period from the Petition Date through October 14, 2019.

6, Pursuant to Section 330(i)(/) of the Bankruptcy Code, Fuqua & Associates, P.C., as
Target Debtor's attorneys, seek to recover from the Petitioning Creditors the reasonable and
necessary attorney’s fees and costs incurred by Fuqua & Associates, P.C. in its representation of
Target Debtor with respect to defending Target Debtor from the filing of the Involuntary Petition and
the Amended Involuntary Petition. Attached to this Application as Exhibit “A” is a summary of
billing entries and/or invoices detailing the services rendered and the expenses incurred by Applicant
in defending the Target Debtor from the Involuntary Petition.

7. Applicant has made every effort to ensure that this Application complies with the
Local Rules for the Southern District of Texas, Section 330 of the Bankruptcy Code, the Bankruptcy
Rules, and the United States Trustee Guidelines for Reviewing Applications for Compensation and
Reimbursement of Expenses Filed under 11 U.S.C. § 330 (the “Trustee Guidelines”), including the
use of project codes.

8, The purpose of the billing categories is to better inform the Petitioning Creditors, the
Court, and the United States T rustee’s office of the nature of the services provided and time

expended by Applicant’s professionals for purposes of complying with the “Todestar” factors

Qe

HLB-005
ZASC, 49538825 DPQGHEIRTUESSEilGUAA XBRL, 03 A6/08/2B ageaweraief 25

required for fees requested in this Court.

9, Applicant has made every effort to avoid unnecessary duplication of effort between
its attorneys and paralegals as well as other professionals retained in this case. The average hourly
rate of professionals working on this case is $425.00 per hour and the average hourly rate of
paraprofessionals working on this case is $95.00 per hour.

Summary of lees

10, Set out below are summary breakdowns of fees billed by Applicant as counsel to the

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Target Debtor:
—
NAME HOURS | HOURLY | FEES BILLED TOTAL FEES
RATE
Richard L. Fuqua 111.45 $500,00 $55,725.00
Mary Ann Bartee 115,95 $350.00 $40,582.50
T.J, O’Dowd 10.80 $95.00 $1,026.00
TOTALS 238.20 $97,333.50
11. Not included in the chart above and not included in the attached billing summary are

fees in the amount of $2,000.00 for preparation of this Application.
Professional Services Rendered
12. Set forth below is a summary description of the services rendered by each
professional, the results obtained, and the necessity and benefit for the Target Debtor. The specific
tasks undertaken by Applicant, the number of hours devoted, and the amounts charged by each
professional or paraprofessional are also set forth below, and are detailed in the work records

attached as exhibit or a

HLB-006
 

 

Case

CASE 49338829 DRATHEH HA ORiELAR PXBEAh C349/28/*Bageasefigl 25

Pre-Trial Preparation And Trial Services

13. Inthis billing category, Applicant spent 98 95 hours of professional time representing
$ 44,699.00 in fees.

14, Applicant billed tine in this billing category from the Petition Date to review
the Involuntary Petition, Amended Involuntary Petition and Emergency Motion to Appoint Trustee
filed by Petitioning Creditors, to confer with Target Debtor, to conduct legal research, to prepare and
file responses to Petitioning Creditors’ pleadings, and to conduct the deposition of Petitioning
Creditors’ representative, Charles Foster,

15, Applicant billed time in this billing category to review Petitioning Creditors’ exhibit
and witness list, to prepare Target Debtor’s exhibit and witness list for trial, to confer with Target
Debtor’s representative, and to prepare for and attend trial on the merits in the Involuntary
Proceeding.

Post-Trial Briefing

16. In this billing category, Applicant spent 139.25 hours of professional time
representing $52,634.50 in fees,

17, Applicant billed time in this billing category to review Petitioning Creditors’ Brief
in support of Filing of Involuntary Petition, to conduct legal research, review prior hearing and trial
transcripts, to prepare Target Debtor’s Reply Brief, to review Petitioning Creditors’ Sur-Reply Brief,
and to prepare Target Debtor’s Sur-Reply Brief,

18. Atall times, Applicant acted at the direction of the Target Debtor in Target Debtor’s
reasonable business judgment and all services were provided in an effort to maximize value for the

Target Debtor. At the time, these services were reasonable and necessary to refute Petitioning

HLB-007
Case

CBSE PBBEBE° PBOGHAT ES FifelPA PXSEGh WBAGE8/2B ag@soPisl 25

Creditors’ alleged standing to file the Amended Involuntary Petition by establishing credible
evidence that a bona fide dispute existed as to liability and amount of the claims relied upon by
Petitioning Creditors,
Disbursements for Out-of-Pocket Expenses
19, Asset forth below, Applicantis requesting reimbursement in the amount of $2,809.35
sn actual and necessary out-of-pocket expenses ‘neurred in the rendition of professional services tO
the Target Debtor during the Application Period, Applicant’s expenses incurred during the

Application Period can be summarized as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Postage $§ 38,80
Photocopies $ 476.75
Research $1,550.00
Transcripts $ 634,80
Delivery $ 109,00
Total $2,809.35

20, Applicant submits that all expenses incurred were reasonable and necessary and

should be allowed by the Court.
Memorandum of Law
91, Section 303(i) of the Bankruptey Code provides that the court may grant judgment
against Petitioning Creditors and in favor of Target Debtor for reasonable attorney’s fees if the court
dismisses a petition under this section other than on consent of all petitions and the debtor, and if the
debtor does not waive the right to judgment under this subsection.

29. The Cowt held that the parties to the Amended Involuntary Petition have neither

consented to the dismissal of the Amended Involuntary Petition nor has Target Debtor waived its

5.

HLB-008
ERE 14538825 DROGHAH BE OFiLAA PxBEAGh U3 AO/28/2Bageade uel 25

right to judgment under § 303(i), See Memorandum Opinion, pp. 30, 31.
23. Further, section 330 of the Bankruptcy Code governs the allowance of compensation
for professional services and reimbursement of out-of-pocket expenses incurred in the rendering of

services. In pertinent part, section 330 provides:

(3) In determining the amount of reasonable compensation to be awarded . . . the Court
shall consider the nature, the extent, and the value of such services, taking into account all relevant
factors, including —

(A) _ the time spent on such services;

(B) the rates charged for such services;

(C) whether the services were necessary to the administration of, or beneficial at the time
at which the service was rendered toward the completion of, a case under this title;

(D) whether the services were performed within a yeasonable amount of time
commensurate with the complexity, importance, and nature of the problem, or task

addressed;

(E) with respect to a professional person, whether the person is board certified or
otherwise has demonstrated skill and experience in the bankruptcy field; and

(F) whether the compensation is reasonable based on the customary compensation
charged by comparably skilled practitioners in cases other than cases under this title.

11 U.S.C. § 330(a).

94, Bankruptcy Courts in the Fifth Circuit also consider the guidelines set out in Johnson
vy, Georgia Highway Express, Inc,, A8 F.2d 714 (Sth Cir. 1974), to determine requests for fees under
Bankruptey Code section 330,

95. The Johnson factors include the following: (1) time and labor required; (2) the
novelty and difficulty of the questions involved; (3) the skill required to perform the professional
services properly; (4) the preclusion of other employment by the professional due to acceptance of

6-

HLB-009
Case 19-39825 RACeetsee Ftdadit AS BPOP G42 agagect a af 25

the case; (5) the customary fee; (6) whether the fee is fixed or contingent; (7) time limitations
imposed by the client or the circumstances, (8) the amount involved and the results obtained; (9) the
experience, reputation and ability of the professionals; (10) the undesirability of the case; (11) the
nature and length of the professional yelationship with the client, and (12) awards in similar cases.
See Johnson, 488 F.2d at 717-719,

96. In order fo evaluate services rendered to a bankruptcy estate by a debtor attorney
under Bankruptcy Code section 330, a court must decide whether such services were necessary and
reasonable at the time such services were rendered, the value of such services, and the cost of
comparable services in non-bankruptcy matters.

77. _ Determining what constitutes reasonable compensation is soundly within the
discretion of the Bankruptcy Court, because it is in the best position to determine the reasonableness
of'a proposed fee, See Jn re Anderson, 936 F.2d 199, 204 (Sth Cir, 1991). In determining whether
Applicant has met its burden of proof of Bankruptcy Code Section 330(a), the Court must first
ascertain the nature and extent of the necessary and appropriate services which Applicant has
rendered and then assess the reasonable value of those services. Inre Lawler, 807 F.2d 1207, 1210-
{1 (Sth Cir. 1987).

28, As demonstrated below, Applicant has met its burden under section 330 of the
Bankruptcy Code. The Court should award the Target Debtor's attorneys reasonable and necessary
attorney’s fees and costs ‘ncurred with respect to the Petitioning Creditors’ inappropriate filing of

the Involuntary Petition and the Amended Involuntary Petition.

-7~

HLB-010
 

Case 18-3287 RATHER ERS HTdashit TAS BOM SPEC agageot tof 25

A. Time and Labor Expended

 

29, This involuntary case has required significant professional time and attention since
the Petition Date. From May 20, 2019 through October 14,2019, Applicant’s professionals provided
238,20 hours of professional and paraprofessional legal services to the Target Debtor. Applicant’s
time records are recorded substantially contemporaneously with the rendition of services and set
forth the time expended by each billing professional on a daily basis.

30, Applicant is cognizant of the costs of legal services and has taken care to ensure that
partners did not perform services that could have been performed by associates and attorneys did not
perform services that could have been performed by paralegals in order to avoid duplication of effort.
Applicant represents that time expended is commensurate with the services of other law firms
representing chapter 1 { target debtors in similar situation as the Target Debtor in this case.
Applicant reasonably expended time in order to adequately protect the Target Debtor in this case.

B, Novelty and Difficulty of the Case

31, Applicant’s representation of Target Debtor has required an advanced level of skill
and understanding of the issues presented in the involuntary proceeding together with a
comprehensive knowledge of commercial litigation, federal and state law, the Bankruptcy Code, the
federal Rules of Civil Procedure, the Federal Rules of Evidence, the Federal Rules of Bankruptcy
Procedure, and the local rules of this Court.

C. Reputation of Attorneys

32,  Applicant’s attorneys enjoy a well-respected reputation for their abilities in the fields

of debtor representation, creditors’ rights and complex commercial litigation. Applicant’s

8.

HLB-011
GASE1E9538825 DRAGER UE SFilLAR PXBEGA 0399/08/28 adeane di2iaf 25

professionals have extensive experience representing debtors, fiduciaries and other parties in
bankruptcy cases and extensive litigation experience in federal courts.

D, Sldll Required

33, This case has required Applicant to exercise an advanced level of skill in advising the
Target Debtor on the matters for which Applicant was engaged; namely, to oppose entry of an order
for relief with respect to the Amended Involuntary Petition pursued by Petitioning Creditors.
Applicant has staffed all matters with able and accomplished personnel, while delegating tasks where
appropriate. Because of the nature of the legal issues and complexity of facts, a high degree of skill
was necessary to adequately represent the interests of the Target Debtor.

KE. Preclusion of Other Employment

34, The dedication of time required by this case did not preclude other employment by
the attorneys involved in this case. However, the representation of the Target Debtor required
significant time commitment by Applicant.

Yr. Results Obtained

 

35,  Applicant’s legal services were reasonable and necessary to prevent entry ofan order
for relief against Target Debtor in the involuntary proceeding. Applicant’s legal services
successfully achieved the dismissal of the Amended Involuntary Petition.

G. Imposed Time Limitations

36. Applicant believes that ithas successfully handled the time limitations imposed under
the involuntary proceeding and enabled the case (o progress in an efficient manner given the

circumstances and extent of the issues involved in this case.

-9-

HLB-012
 

EASE APa8E825 PROGHOETSEOS KilalEM HSE UBASLY2Pagage abe 25

H. Customary Fee for the Services Rendered

37, The time and effort required by Applicant to adequately and successfully represent
the Target Debtor as counsel and the complexities of the representation have been described in this
Application, Ifthis were not a case ynder the Bankruptcy Code, Applicant would charge the Target
Debtor, and expect to receive on a current basis, an amount at least equal to the amounts requested
herein for professional services. Moreover, the fees and rates charged are the same or lower than (a)
fees and rates charged by comparable law firms in the Southern District of Texas; and (b) fees
charged by Applicant for work performed by attorneys of commensurate experience in commercial
litigation, bankruptcy and other fields of law throughout the country,

I, Fixed or Contingent Kee

38,  Applicant’s fee expectation upon accepting this representation was that it would
receive compensation for professional services rendered at its usual and customary hourly rates for
bankruptcy cases, and in any event such fees would be subject to Bankruptcy Court approval. There
was question about the Target Debtor's ability to pay the fees and expenses required to defend the
involuntary case, Additionally, the Petitioning Creditors are all Chapter 11 Debtors who are
liquidating. The foregoing observations were less than desirable circumstances surrounding and
accompanying the representation of the Target Debtor,

J. Awards in Similar Cases

39, The compensation sought by Applicant in this case, the hourly rates charged and
Applicant’s average hourly billing rates are less than those sought by professionals in this and other

oases of similar size and complexity in this District.

~]0-

HLB-013
 

 

EASE 142338325 DROGHAG UE SFifaLE KEES G3 AG00/2Pagtaue dHuct 25

kk, The Undesirability of This Case
40. The nature of this involuntary case, its relationship with the existing chapter 11]
proceedings involving Petitioning Creditors, and the contentious history between the respective

patties cause this case to be somewhat undesirable.

Conclusion

41,  Applicant’s services were reasonable and necessary to defend Target Debtor against
the Amended Involuntary Petition, avoid an entry of relief, and achieve dismissal for lack of
Petitioning Creditors’ standing to initiate the involuntary proceeding against Target Debtor.
Applicant respectfully requests that the Court: (i) allow a minimum amount of $97,333.50 for 238,20
hours of professional and paraprofessional time for services rendered to Target Debtor during the
Application Period; (ii) allow the actual and necessary out-of-pocket expenses incurred during the
representation in the amount of $2,809.35; (ii) authorize compensation for professional and
paraprofessional services for preparation of this Application in the amount of $2,000.00; and (iv)
classify the attorney’s fees and costs awarded to Target Debtor’s attorneys herein as a Priority
Administrative Claim in the Petitioning Creditors’ pending bankruptcy proceedings.

WHEREFORE, PREMISES CONSIDERED, Applicant, as Target Debtor’s attorneys, pray
that the Court award reasonable and necessary attorney’s fees and costs to Target Debtor’s attorneys
against Petitioning Creditors upon dismissal of the Amended Involuntary Petition pursuant to 11
U.S.C. § 303()() in the minimum cumulative amount of $102,142.85, that such award be classified
asa Priority Administrative Claim inthe Petitioning Creditors’ pending bankruptcy proceeding, and

for such other relief as is just and proper,

I ]-

HLB-014
GABE H2532825 DBARHBRHA SFIIGUSA TXEBA 0396/08/28 agdane doef 25

Dated: March 19, 2020

Respectfully submitted,
FUQUA & ASSOCIATES, PC

BY: /s/ Richard L. Fuqua
Richard L, Fuqua
State Bar No, 07552300
8558 Katy Freeway, Suite 119
Houston, TX 77024
(713) 960-0277 Telephone
(713) 960-1064 Facsimile

rifuqua@fuqualegal.com
Counsel for Target Debtor

CERTIFICATE OF SERVICE
| hereby certify that a true and correct copy of the foregoing document was forwarded by
email on March 19, 2020 to the party listed below and by electronic service to all parties eligible
to receive notice via the Court’s ECF system.
Charles M. Rubio
Diamond McCarthy LLP

909 Fannin, Suite 3700
Houston, TX 77010

Email: crubio@diamondmecarthy.com

/s/ Richard L. Fuqua
Richard L. Fuqua

2

HLB-O15
EASE TP BABS COCGHBRPESS Filed In FXSB ON OHBARO FRe@eLLs of 25

EXHIBIT A

SUMMARY OF BILLING ENTRIES

HLB-016
Case 1P-BARAS ROGHIRRPEES: led ia TRSB on O5/2HR9 MRaveecict of 25

FUQUA & ASSOCIATES, P.C,
8558 KATY FREEWAY
SUITE 119

HOUSTON, TX 77024

Invoice submitted to:
CD HOMES LLC
2402 ELMEN
HOUSTON, TX 77019

March 18, 2020

Professional Services

HL Involuntary

TO RUBIO

5/24/2019 CONFERENCE WITH JOHN MCFARLAND REGARDING POTENTIAL

DAMAGE LITIGATION
BEGIN REVIEW OF BOB'S COMMENTS REGARDING THE
TRUSTEE'S MOTION
5/29/2019 TELECONFERENCES WITH BOB AND ANNA REGARDING THE

EFFECTS OF AN INVOLUNTARY BANKRUPTCY

6/5/2019 REVIEW RLF'S NOTES TO DOCKET ENTRIES REGARDING
HEARING TRANSCRIPTS; PREPARATION OF HEARING
TRANSCRIPT ORDERS AND FORWARD SAME TO COURT,

6/6/2019 CONFERENCE WITH BOB, ANNA AND JOHN MCFARLAND
REGARDING LITIGATION PERTAINING TO THE INVOLUNTARY
BANKRUPTCY

6/8/2019 WORK ON RESPONSE TO CHARLES RUBIO'S PLEADINGS

6/9/2019 CONTINUED PREPARATION OF RESPONSES TO MOTIONS AND
PETITION
6/10/2019 EDIT RESPONSES TO MOTION TO CONSOLIDATE

6/11/2019 CONFERENCE WITH BOB PARKER REGARDING RESPONSES;
WORK ON RESPONSES TO MOTION, TELECONFERENCE WITH
CHARLES RUBIO REGARDING RESPONSES AND NEED FORA
HEARING

6/18/2019 OFFICE CONFERENCE WITH BOB PARKER REGARDING
DEFENDING THE INVOLUNTARY;

Hrs/Rate

3.00 RLF
500.00/nr

0.75 RLF
500.00/hr
2.00 RLF
500.00/hr
2.00 RLF
500.00/hr
0.50 RLF
500.00/hr
1.00 TJO
95,00/hr

2,00 RLF
500.00/hr

950 RLF
500.00/hr
3,00 RLF
500.00/hr
1,00 RLF
500.00/hr
2.50 RLF
500,00/nr

4.00 RLF
500.00/hr

HLB-017

Amount

1,500.00

375.00
4,000.00
1,000.00

250.00

95.00

4,000.00

1,250.00
4,500.00

500.00
4,250.00

500,00
ERS PBB DRATHATHED FIG TXSE AN PH RIP Pages Hi of 25

CD HOMES LLC

6/24/2019

6/25/2019

6/28/2019

6/29/2019

7/1/2019
7/2/2019
7/3/2019

7412019
7/5/2019
71/6/2019
7/18/2019

7/9/2019

7/40/2019

7/11/2019

7/12/2019

BEGIN REVIEW OF FOSTER PRIOR TESTIMONY

TELECONFERENCE WITH BOB PARKER REGARDING EVIDENTIARY
SUPPORT REGARDING THE INVOLUNTARY; RESEARCH CASE LAW;
CONFER WITH RICHARD FUQUA REGARDING DEPOSITION OF
PETITIONING CREDITORS; PREPARE NOTICE OF DEPOSITION OF
PETITION CREDITORS REPRESENTATIVE WITH DOCUMENT
REQUEST

REVIEW DOCUMENTS; REVIEW PRIOR BOB PARKER TESTIMONY;
TELECONFERENCE WITH JOHN MCFARLAND REGARDING THE
COURT'S PRIOR ORDER

OFFICE CONFERENCE WITH BOB PARKER TO DISCUSS THE
INVOLUNTARY AND THE ISSUES TO BE ADDRESSED

REVIEW INFORMATION FROM BOB REGARDING DEFENSE

CONFIRM CHARLES FOSTER'S DEPOSITION

TELEPHONE CONFERENCE WITH CINDY AT WORLDWIDE COURT
REPORTERS REGARDING DEPOSITION OF CHARLES FOSTER
SCHEDULED FOR JULY 9, 2019; PREPARATION OF AMENDED
NOTICE OF DEPOSITION OF CHARLES FOSTER;

BEGIN PREPARATIONS FOR THE INVOLUNTARY TRIAL

CONFERENCE WITH BOB REGARDING TRIAL ISSUES AND
INFORMATION NECESSARY FOR TRIAL
BEGIN READING THE CHARLES FOSTER TRANSCRIPT

TELECONFERENCE WITH BOB REGARDING PREPARATION FOR
THE FOSTER DEPOSITION; REVIEW MY NOTES WITH BOB FOR
APPROACH TO FOSTER DEPOSITION

CONFER WITH RICHARD FUQUA REGARDING INVOLUNTARY
BANKRUPTCY REQUIREMENTS

LEGAL RESEARCH REGARDING INVOLUNTARY BANKRUPTCY
REQUIREMENTS

CONFERENCE WITH BOB PRE-DEPOSITION OF CHARLES FOSTER,
ATTEND DEPOSITION OF CHARLES FOSTER

TELECONFERENCE WITH BOB REGARDING HIS THOUGHTS AFTER
THE FOSTER DEPOSITION AND DISCUSSING THE UPCOMING TRIAL
PREPARATION OF WITNESS AND EXHIBIT LIST FOR JULY 16TH
HEARING ON INVOLUNTARY; REVIEW JUDGE'S CALENDAR FOR
JULY 16TH AND UPDATE FILE;

EMAIL COPIES OF WITNESS & EXHIBIT LIST AND EXHIBITS TO BOB
PARKER FOR REVIEW; TELEPHONE CONFERENCES WITH BOB
PARKER REGARDING EXHIBITS FOR EVIDENTIARY HEARING ON
INVOLUNTARY;

REVISE WITNESS AND EXHIBIT LIST, REVIEW PROOFS OF CLAIM
FILED BY CD HOMES, LLC IN HOUTEX, SHADYWOOD AND
LOOSCAN LANE CHPT 11 CASES;

REQUEST FOR AND BEGIN REVIEW OF PETITIONING CREDITORS
TRIAL EXHIBITS

Hrs/Rate

1.00
500,00/hr
3.00
500.00/hr
4.00
350.00/hr

RLF
RLF
MAB

1.00 RLF

500.00/nr

2,00
500.00/nr
1.00
500.00/hr
0,20
500,00/hr
0.40

95.00/hr

RLF
RLF
RLF
TJO

1.00
500.00/nr
2.00
500.00/hr
1.00
500,00/nr
1.50
500.00/hr

RLF
RLF
RLF
RLF

0.50 MAB
350.00/hr
4.50
350.00/nr
5.00
500.00/hr
4.50
500,00/hr
0,50
95,00/hr

MAB

RLF

RLF

TJO

0,50
95,00/hr

TJO

0.70 TWO

95.00/hr

4.50
500.00/nr

RLF

Page 2

Amount
500.00
4,500.00
350.00

500.00

4,000.00
500,00
400.00

38,00

500.00
4,000.00
500.00
750.00

175.00
525.00
2,500.00
750,00
47,60

47,50

66.50

760,00

HLB-018
 

ase A9-82825 (REGHIBAPSES Fied In FASB ON OG/RGRP rRgearts of 25

CD HOMES LLC

7/12/2019 ASSEMBLE EXHIBITS AND E-FILE WITNESS & EXHIBIT LIST WITH
COURT; AND FORWARD COPIES OF SAME TOGETHER WITH
EXHIBITS TO COUNSEL FOR PETITIONING CREDITORS;

7/15/2019 CONFERENCE WITH BOB PARKER REGARDING THE
PREPARATION FOR TRIAL
TRIAL PREPARATION, COMPILE AND REVIEW EXHIBITS, REVIEW
PLEADINGS, ANALYZE VARIOUS APPROACHES
COPY EXHIBITS AND PREPARATION OF EXHIBIT BOOKS FOR
7116119 HEARING ON INVOLUNTARY;

7116/2019 SEARCH HARRIS COUNTY DISTRICT CLERK AND HARRIS COUNTY
CLERK WEBSITES REGARDING POTENTIAL LITIGATION
INSTITUTED BY CHARLES FOSTER AGAINST ROBERT PARKER
AND CD HOMES
ATTEND TRIAL ON THE INVOLUNTARY BANKRUPTCY PETITION

7/17/2019 REVIEW JUDGE RODRIGUEZ'S PROCEDURES FOR DELIVERY OF
HL BUILDERS EXHIBITS FROM JULY 16, 2019 HEARING;
PREPARATION OF CD CONTAINING EXHIBITS AND LETTER TO
CASE MANAGER REGARDING SAME,

7/19/2019 CONFERENCE WITH BOB, ANNA AND JOHN MCFARLAND
REGARDING OUR DEFENSE OF THE INVOLUNTARY PETITION;
REQUESTS TO RECOVER DAMAGES FROM THE INVOLUNTARY
PARTIES IF WE WIN

7/25/2019 TELEPHONE CONFERENCE WITH COURT'S CASE MANAGER AND
FORWARD BY EMAIL HL BUILDERS EXHIBITS FROM 7/16/19
HEARING;

PREPARATION OF TRANSCRIPT ORDER REGARDING JULY 16,
2019 HEARING; FORWARD SAME TO COURT;

7/2912019 TELECONFERENCE WITH BOB REGARDING THE NEXT STEPS IN

THE INVOLUNTARY CASE
8/1/2019 BEGIN WORK ON THE FORMAT FOR RESUMED TRIAL

8/12/2019 TELECONFERENCE WITH BOB REGARDING UPCOMING HEARING;
BEGIN PREPARATION FOR HEARING; READ ALL CHARLES FOSTER
TRANSCRIPTS

8/13/2019 FINISH REVIEW OF PRIOR INVOLUNTARY HEARING RECORD,
CONFERENCE WITH BOB REGARDING OUR APPROACH GOING
FORWARD AND ADDRESS OPEN ISSUES; BEGIN PREPARING BOB
AS AWITNESS

8/14/2019 PREPARE FOR THE INVOLUNTARY TRIAL

8/15/2019 ATTEND TRIAL

REVIEW COURTROOM MINUTES OF 8/15/19 HEARING; CALENDAR
RESUMED HEARING DATE FOR 8/20/19;
PREPARATION OF DAILY TRANSCRIPT ORDER REGARDING 8/16/49
HEARING ON INVOLUNTARY; SUBMISSION OF SAME TO COURT
CLERK FOR DOCKETING AND FORWARDING TO TRANSCRIPTION
SERVICE;

8/16/2019 TELEPHONE CONFERENCE WITH BOB PARKER REGARDING
TRANSCRIPT; REVIEW COURT DOCKET REGARDING SAME,

Page 3

Hrs/Rate Amount

2.00 TJO 190.00
95.00/hr

4.50 RLF 750.00
500.00/hr

4.00 RLF 2,000.00
500.00/hr
1.50 TJO 142.50
95.00/hr
1.30 MAB 455.00
350.00/hr

6.00 RLF 3,000.00
500.00/nr

1.00 TJO 95,00
95.00/nr

3.00 RLF 1,500.00
§00,00/nr

0.30 TJO 28.50
95.00/nr
0.30 TJO 28.50
95,00/hr
0.50 RLF 250.00
500.00/hr
0.50 RLF 250,00
500,00/hr

3,00 RLF 4,500.00
500.00/hr

3.50 RLF 4,750.00
500.00/hr

4.00 RLF 2,000,00
500.00/hr

6.00 RLF 3,000.00
500.00/hr

0.20 TJO 49.00
96.00/hr
0.30 TWO 28.50
95,00/hr
0.20 TWO 19.00
95,00/hr

HLB-019

 
C8SS IPSS ORTHRRPSES RG IA TRSB OM CS/LIZP Peyersed af 25

CD HOMES LLC

8/17/2019

8/19/2049

8/20/2019

8/21/2019

8/30/2019

9/4/2019

9/5/2019
9/6/2019

9/9/2019

9/10/2019

9/11/2019

PULL EXHIBITS AND BEGIN PREPARING FOR HEARING

PREPARATION OF EMAIL TO TRANSCRIPTION SERVICE
REGARDING STATUS OF TRANSCRIPT ORDER,

OFFICE CONFERENCE WITH BOB REGARDING PREPARING FOR
HEARING

TELEPHONE CONFERENCE WITH DION AT VERITEXT
TRANSCRIPTION SERVICE REGARDING STATUS OF TRANSCRIPT,
TELEPHONE CONFERENCE WITH BOB PARKER REGARDING
SAME; FORWARD EMAIL FROM VERITEXT TO RLF AND BOB
PARKER REGARDING ESTIMATED TIME OF COMPLETION;
OFFICE CONFERENCE WITH BOB TO PREPARE FOR CONTINUED
INVOLUNTARY TRIAL; ATTEND TRIAL

PREPARATION OF EXHIBIT LIST AND COPY EXHIBITS FOR 8/20/19
HEARING ON INVOLUNTARY;

REVIEW COURTROOM MINUTES FROM 8/20/19 HEARING AND
CALENDAR BRIEFING DEADLINES;

PREPARATION OF TRANSCRIPT ORDER OF HEARING HELD
8/20/19; UPLOAD SAME TO COURT;

CONFERENCE WITH M.A. BARTEE REGARDING BRIEFING ON
OBJECTION TO CLAIMS

CONFERENCE WITH M.A. BARTEE, JOHN MCFARLAND AND BOB
REGARDING BRIEFING IN THE INVOLUNTARY, ISSUES REMAINING
AND PROCEEDING AGAINST PLAINTIFFS AND OTHERS

CONFER WITH RICHARD FUQUA; RESEARCH INVOLUNTARY
PETITION JURISDICTIONAL REQUIREMENTS AND BURDEN OF
PROOF REGARDING BAD FAITH FILING

CONFERENCE WITH MA BARTEE REGARDING THE BRIEF AND
ISSUES

CONFER WITH RICHARD FUQUA; RESEARCH REGARDING
STATUTE OF FRAUDS WITH RESPECT TO MODIFICATION OF
HOU-TEX INVESTOR AND CONTRACTOR AGREEMENTS; RECEIPT
AND REVIEW OF HOU-TEX BRIEF IN SUPPORT OF INVOLUNTARY
PETITION

REVIEW THE BRIEF AND FORWARD TO JOHN MCFARLAND

RESEARCH SECTION 303 REQUIREMENTS FOR FILING
INVOLUNTARY PETITION AGAINST ALLEGED DEBTOR; REVIEW
TRIAL AND DEPOSITION TRANSCRIPTS FOR HEARINGS RE:
HOU-TEX FILING INVOLUNTARY PETITION AGAINST CD HOMES
BEGIN PREPARATION OF CD HOMES' BRIEF IN RESPONSE TO
PETITIONING CREDITORS' BRIEF IN SUPPORT OF INVOLUNTARY
PETITION; RESEARCH IN SUPPORT OF CD HOMES' BRIEF
TELECONFERENCE WITH JOHN MCFARLAND REGARDING HIS
ANALYSIS OF THE BRIEFING ISSUES; WORK ON THE ISSUES FOR
OUR PRELIMINARY RESPONSE

CONTINUED REVIEW OF AND PREPARATION OF CD HOMES!
BRIEF IN RESPONSE TO PETITIONING CREDITORS! BRIEF IN
SUPPORT OF INVOLUNTARY PETITION; RESEARCH IN SUPPORT
OF CD HOMES' BRIEF; REVIEW HEARING TRANSCRIPTS RE;
HOU-TEX FILING INVOLUNTARY PETITION AGAINST CD HOMES

Hrs/Rate

4.50 RLF
§00.00/hr
0.20
95.00/hr
4.00
500.00/hr
0.30

95,00/hr

TJO
RLF
TJO

RLF
TJO
TJO

8.00
500,00/hr
0.80

95.00/hr
0,30
96.00/hr
0.30
95.00/hr
0.50
500.00/hr
3,00
500.00/hr

TJO

RLF

RLF

4.50
350,00/hr

MAB

0.50 RLF
500,00/hr
2,50

350,00/hr

MAB

1.00 RLF
500.00/hr
7.20

350.00/hr

MAB

5.80
350.00/hr

MAB

4,00
500.00/hr

RLF

6.00
360,00/hr

MAB

Page 4

Amount
750,00
19.00
500.00
28,50

4,000.00
76.00
28.50
28,50

250.00

1,500.00

525.00

250,00
875.00

500.00

2,520.00

2,030.00

500.00

2,100.00

HLB-020
CASE 1P-BABS} PREGHIBRPEOS Ried In TXSB ON OHRID PRe@cs2ir of 25

CD HOMES LLC

9/12/2019

9/13/2019

9/16/2019

9/17/2019

9/18/2019

9/19/2019

9/20/2019

9/21/2019

9/23/2019

9/24/2019

CONTINUED REVIEW OF AND PREPARATION OF CD HOMES'
BRIEF IN RESPONSE TO PETITIONING CREDITORS' BRIEF IN
SUPPORT OF INVOLUNTARY PETITION; RESEARCH IN SUPPORT
OF CD HOMES’ BRIEF; REVIEW HEARING TRANSCRIPTS RE:
HOU-TEX FILING INVOLUNTARY PETITION AGAINST CD HOMES
OFFICE CONFERENCE WITH BOB PARKER REGARDING THE BRIEF

CONTINUED PREPARATION OF CD HOMES’ BRIEF IN RESPONSE
TO PETITIONING CREDITORS’ BRIEF IN SUPPORT OF
INVOLUNTARY PETITION; RESEARCH IN SUPPORT OF CD HOMES’
BRIEF; REVIEW HEARING TRANSCRIPTS RE: HOU-TEX FILING
INVOLUNTARY PETITION AGAINST CD HOMES

CONTINUED PREPARATION OF CD HOMES' BRIEF IN RESPONSE
TO PETITIONING CREDITORS! BRIEF IN SUPPORT OF
INVOLUNTARY PETITION; RESEARCH IN SUPPORT OF CD HOMES'
BRIEF

CONTINUED PREPARATION OF CD HOMES' BRIEF IN RESPONSE
TO PETITIONING CREDITORS' BRIEF IN SUPPORT OF
INVOLUNTARY PETITION; RESEARCH IN SUPPORT OF CD HOMES'
BRIEF

CONTINUED PREPARATION OF CD HOMES' BRIEF IN RESPONSE
+O PETITIONING CREDITORS' BRIEF IN SUPPORT OF
INVOLUNTARY PETITION; RESEARCH IN SUPPORT OF CD HOMES'
BRIEF

REVIEW AND EDIT THE BRIEF; CONFERENCE WITH MA BARTEE,
TJ AND SHARON REGARDING THE BRIEF, TELECONFERENCE
WITH BOB ABOUT THE BRIEF

CONTINUED PREPARATION OF CD HOMES’ BRIEF IN RESPONSE
TO PETITIONING CREDITORS’ BRIEF IN SUPPORT OF
INVOLUNTARY PETITION

TELECONFERENCE WITH BOB REGARDING THE BRIEF,
CONTINUED WORKING ON EDITING THE BRIEF

CONTINUED PREPARATION OF CD HOMES' BRIEF IN RESPONSE
TO PETITIONING CREDITORS' BRIEF IN SUPPORT OF
INVOLUNTARY PETITION

OFFICE CONFERENCE WITH BOB REGARDING THE BRIEF;
REWORK THE BRIEF

CONTINUED PREPARATION OF CD HOMES' BRIEF IN RESPONSE
TO PETITIONING CREDITORS’ BRIEF IN SUPPORT OF
INVOLUNTARY PETITION

CONTINUED PREPARATION OF CD HOMES’ BRIEF IN RESPONSE
TO PETITIONING CREDITORS’ BRIEF IN SUPPORT OF
INVOLUNTARY PETITION AND PREPARE FINDINGS OF FACT AND
CONCLUSIONS OF LAW

REVIEW AND COMMENT ON THE BRIEF

CONTINUED PREPARATION OF CD HOMES! BRIEF IN RESPONSE
TO PETITIONING CREDITORS' BRIEF IN SUPPORT OF
INVOLUNTARY PETITION AND FINDINGS OF FACT AND
CONCLUSIONS OF LAW

Hrs/Rate

5.50
360.00/hr

MAB

3.00
500.00/nr
7,00
350.00/hr

RLF
MAB

4,00
360.00/hr

MAB

5.60
350.00/hr

MAB

4.50
350.00/hr

MAB

2.00 RLF

500.00/hr

2.20
350.00/nr

MAB

4.50
500.00/hr
3.00
350,00/hr

RLF
MAB

3,00
500.00/hr
3,50
350.00/hr

RLF
MAB

6.70
360.00/hr

MAB

4.00
500,00/hr
3.50
350.00/hr

RLF
MAB

Page 5

Amount

4,925.00

4,500.00
2,450,00

4,400.00

4,925.00

1,675.00

4,000.00

787,50

750,00
4,050.00

4,500.00
4,225.00

2,346.00

500.00
4,225.00

HLB-021
SEPA? OLGHAAT SED FIRE IN TRS AN CHGIAP Pagers 9f 2°

CD HOMES LLC

9/25/2019

9/26/2019

9/27/2019
9/28/2019

9/30/2019

10/7/2019

40/8/2019

10/9/2019

40/40/2019

10/11/2019

10/14/2019

CONTINUED PREPARATION OF CD HOMES' BRIEF IN RESPONSE
TO PETITIONING CREDITORS' BRIEF IN SUPPORT OF
INVOLUNTARY PETITION AND FINDINGS OF FACT AND
CONCLUSIONS OF LAW

TELECONFERENCE WITH BOB; READ THE BRIEF AND FINDINGS
OF FACT; EDIT BRIEF AND FINDINGS OF FACT, CONFERENCE
WITH MA BARTEE REGARDING THE BRIEF

OFFICE CONFERENCE WITH MA BARTEE AND BOB REGARDING
THE BRIEF AND THE FINDINGS OF FACT

CONTINUED PREPARATION OF CD HOMES' BRIEF IN RESPONSE
TO PETITIONING CREDITORS’ BRIEF IN SUPPORT OF
INVOLUNTARY PETITION AND FINDINGS OF FACT AND
CONCLUSIONS OF LAW

REVIEW AND EDIT THE BRIEF AND FINDINGS OF FACT

PREPARATION OF FINALIZING AND FILING CD HOMES’ BRIEF IN
RESPONSE TO PETITIONING CREDITORS' BRIEF IN SUPPORT OF
INVOLUNTARY PETITION AND FINDINGS OF FACT AND
CONCLUSIONS OF LAW

FINISH BRIEF AND FINDINGS OF FACT

REVIEW HOUTEX BUILDERS' SUR-REPLY BRIEF IN SUPPORT OF
INVOLUNTARY PETITION
READ THE SUR REPLY

PREPARE CD HOMES' SUR-REPLY BRIEF IN RESPONSE TO
PETITIONING CREDITORS’ SUR-REPLY BRIEF IN SUPPORT OF
INVOLUNTARY PETITION

TELECONFERENCE WITH BOB REGARDING THE SUR REPLY
ISSUES

CONTINUED PREPARATION OF COD HOMES’ SUR-REPLY BRIEF IN
RESPONSE TO PETITIONING CREDITORS' SUR-REPLY BRIEF IN
SUPPORT OF INVOLUNTARY PETITION

CONTINUED PREPARATION OF CD HOMES' SUR-REPLY BRIEF IN
RESPONSE TO PETITIONING CREDITORS! SUR-REPLY BRIEF IN
SUPPORT OF INVOLUNTARY PETITION

REVIEW, EDIT AND REWRITE THE SUR REPLY

CONTINUED PREPARATION OF CD HOMES' SUR-REPLY BRIEF IN
RESPONSE TO PETITIONING CREDITORS’ SUR-REPLY BRIEF IN
SUPPORT OF INVOLUNTARY PETITION

READ AND APPROVE THE SUR REPLY DRAFT

ATTENTION TO CD HOMES' SUR-REPLY BRIEF IN RESPONSE TO
PETITIONING CREDITORS' SUR-REPLY BRIEF IN SUPPORT OF
INVOLUNTARY PETITION

CONFERENCE WITH MAB REGARDING ADDITIONAL SUR REPLY
ADDITIONS

SUBTOTAL:

Hrs/Rate

1,50
360.00/hr

MAB

2.00
500,00/hr

RLF

1.00
500.00/nr
4.00
350.00/hr

RLF
MAB

1.50
500.00/hr
3.50
360.00/hr

RLF
MAB

1,50
500.00/hr
0.70
350,00/hr
4.00
500.00/hr
5,30
350,00/hr

RLF

RLF
MAB

0.50 RLF
500.00/hr
7.20

350.00/hr

MAB

6.70
350.00/hr

MAB

1.00
500.00/hr
§,50
350.00/nr

RLF
MAB

4,00 RLF
500,00/hr
7.80

350.00/hr

MAB

1.00 RLF

500,00/hr
( 238.20

MAB

Page §

Amount

625.00

1,000.00

500.00

4,400.00

750,00
1,225.00

750,00
245,00
500.00
1,855.00

250,00
2,620,00

2,345.00

500.00
2,275.00

500,00
2,730.00

500.00

97,333.50}

HLB-022
ERSE AP RARE AOCGHBAPEOS ENO In TXSB ON OHRIRP Paqacs2a af 25

CD HOMES LLC Page 7
Hours Amount

For professional services rendered 238.20 $97,333.50

Amount

For professional services rendered 238.20 $97,333.50

HLB-023
ERSE 4 33838° PRLGHEREES EIlEd IR FASE ON AHS Pages of 25

Expenses:

 

 

 

Delivery Photo Copies Postage Research Transcripts Total
Expenses
$109.00 $476.75 $38.80 $1,550.00 $634.80 $2,809.35

 

 

 

 

 

 

 

 

HLB-024
 

 

 

Case 19-32825 Document 66 Filed in TXSB on 06/08/20 Page 25 of 25

Address:
Telephone:

Date of Birth:

Education:

Honors and
Activities:

Professional

Associations:

Other

Associations:

Work
Experience:

PERSONAL INFORMATION

RICHARD LEE FUQUA, II

8558 Katy Freeway, Suite 119, Houston, Texas 77024
(713) 960-0277
September 21, 1948

Rice University (B.A., 1970)
University of Houston (J.D., 1973)
Admitted to State Bar of Texas (1973)

Recipient of Bob Quinn Award, Rice University;
Honorable Mention All-NCAA baseball team;
Chief Justice Rice University, Who's Who in
American Colleges and Universities.

Member of American Bar Association, Federal Bar Association, Bar Association
of the 5th Circuit, State Bar of Texas, Texas Bar Foundation, and Houston Bar
Association; admitted to practice in the United States District Courts for the
Southern and Western Districts of Texas, the United States Sth Circuit Court of
Appeals and the United States Supreme Court; member of Business Bankruptcy
Committee of Business Law Section of the American Bar Association; member of
the American Bankruptcy Institute; and past instructor at various bankruptcy related
seminars throughout the State of Texas.

Past member of the Administrative Board, Chapelwood United Methodist Church;
member of Tejas Vaqueros; life member of the 100 Club of Houston; life member
and Lifetime Director of Houston Livestock Show & Rodeo (past chairman of Legal
Advisory Committee),

President, Fuqua & Associates, PC, 45 years specializing in all aspects of
Bankruptey Law (reorganizations, liquidations, secured creditor representation,

unsecured creditors committee representation, business law debtor/creditor
litigation issues).

Curriculum Vitae of Richard Lee Fuqua

HLB-025
